IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-80,123-01


EX PARTE JACK MANISCALCO JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 11-DCR-56387HC1 IN THE 434TH DISTRICT COURT

FROM FORT BEND COUNTY



Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of interference with
an emergency call and sentenced to six months state jail imprisonment.  The Fourteenth Court of
Appeals affirmed his conviction.  Manisculco v. State, No. 14-11-00594-CR (Tex. App.-Houston
[14th] March 19, 2013). 
	Applicant contends that his trial counsel rendered ineffective assistance because he failed to
convey plea offers. The trial court has determined that trial counsel's performance was deficient in
that counsel failed to convey plea offers and that such deficient performance prejudiced Applicant. 
	Relief is granted.  The judgment in Cause No. 11-DCR-56387 in the 434th District Court of
Fort Bend County is set aside, and Applicant is remanded to the custody of the Sheriff of Fort Bend
County.  The trial court shall issue any necessary bench warrant within 10 days after the mandate of
this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: September 18, 2013
Do not publish